Almodovar v Port Auth. of N.Y. & N.J. (2016 NY Slip Op 03075)





Almodovar v Port Auth. of N.Y. & N.J.


2016 NY Slip Op 03075


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Sweeny, J.P., Renwick, Saxe, Gische, Kahn, JJ.


883 100631/12

[*1]Wilfredo Almodovar, Plaintiff-Appellant,
vThe Port Authority of New York and New Jersey, et al., Defendants-Respondents, Turner Construction Company, Defendant.


William Schwitzer & Associates, P.C., New York (Howard R. Cohen of counsel), for appellant.
Goldberg Segalla, LLP, Garden City (Brendan T. Fitzpatrick of counsel), for respondents.

Order, Supreme Court, New York County (Carol R. Edmead, J.), entered July 28, 2014, which granted defendants' motion for summary judgment dismissing the Labor Law § 240(1) claim, and denied plaintiff's cross motion for partial summary judgment on that claim, unanimously affirmed, without costs.
Plaintiff, a sheet metal apprentice performing duct work, was injured when, while descending a ladder, his pant leg became caught on an unmarked rebar protruding from the concrete floor, causing him to step down from the third rung of the ladder, lose his balance, and fall to the ground. Under these circumstances, dismissal of the Labor Law § 240 claim was proper, as there is no dispute that the ladder was free from defects, and the record shows that plaintiff's fall was not attributable to the kind of extraordinary elevation-related risk that the statute was designed to prevent. Rather, plaintiff's injuries "were the result of the usual and ordinary dangers at a construction site" (Nieves v Five Boro A.C. & Refrig. Corp., 93 NY2d 914, [*2]916 [1999]; see Nicometi v Vineyards of Fredonia, LLC, 25 NY3d 90, 99 [2015]; Cohen v Memorial Sloan-Kettering Cancer Ctr., 11 NY3d 823 [2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2016
CLERK